EXHIBIT 99.1 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the six months ended September 30, 2013 (Expressed in Canadian Dollars) Index Page Management’s Responsibility for Financial Reporting 1 Condensed Consolidated Financial Statements Condensed Consolidated Interim Statements of Financial Position 2 Condensed Consolidated Interim Statements of Operations and Comprehensive Loss 3 Condensed Consolidated Interim Statements of Cash Flows 4 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity 5 – 6 Notes to Condensed Consolidated Interim Financial Statements 7 – 27 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed interim financial statements of Levon Resources Ltd. (an exploration stage company) are the responsibility of the Company’s management. These condensed financial statements are prepared in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the condensed interim financial statements prior to their submission to the Board of Directors for approval. The condensed interim financial statements have not been audited. “Ron Tremblay” “Annie Chan” Ron Tremblay Annie Chan CEO CFO Vancouver, British Columbia November 13, 2013 1 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian Dollars) September 30, March 31, ASSETS Current Cash and cash equivalents $ $ Amounts receivable Prepaid expenses Investments (Note 4) Non-current assets Due from related parties (Note 10) - Reclamation deposits (Note 5) Amounts receivable (Note 6) Exploration and evaluation assets (Note 7) Property and equipment (Note 8) Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 11) Total Liabilities SHAREHOLDERS’EQUITY Share capital (Note 9) Reserves Accumulated other comprehensive loss ) ) Deficit ) ) Total Equity Total Liabilities and Shareholders’ Equity $ $ Approved on behalf of the Board: “Gary Robertson” Director Gary Robertson “Ron Tremblay” Director Ron Tremblay The accompanying notes are an integral part of these condensed consolidated interim financial statements 2 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Operations and Comprehensive Loss (Expressed in Canadian Dollars) Three months ended September 30, Six months ended September 30, Note Operating and Administrative Expenses Consulting and management fees $ Depreciation Independent director fees Exploration expenditures 9 Listing and filing fees Office, occupancy & miscellaneous Professional fees (recovery) ) ) Salaries and benefits Shareholder relations and promotion Share-based compensation 12 Travel (recovery) ) Loss Before Other Items ) Other Income Interest income Unrealized foreign exchange loss ) Net Loss for Period ) Other Comprehensive Income (Loss) Unrealized gain (loss on available-for-sale securities ) ) ) Total Comprehensive Loss for Period $ ) $ ) $ ) $ ) Loss Per Share, Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these condensed consolidated interim financial statements 3 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Cash Flows (Expressed in Canadian Dollars) Six months ended September 30, Note CASH PROVIDED BY (USED IN): OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments for non-cash items: Depreciation Share-based compensation Unrealized foreign exchange gain (loss) Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) Accounts payable and accrued liabilities ) ) Due from (to) related parties ) INVESTING ACTIVITIES Investment in exploration and evaluation assets ) - Purchase of equipment - ) ) ) FINANCING ACTIVITIES Issue of share capital for cash, net of issuance costs - Net decrease in cash ) ) Unrealized foreign exchange effect on cash ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements 4 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity (Expressed in Canadian Dollars) Shares Share Capital Equity Reserves Reserve for options Reserve for warrants Total Accumulated Other Comprehensive Loss Accumulated Deficit Total Shareholders’ Equity Balance, March 31, 2012 $ ) $ ) $ Share issuance costs - ) - ) Exercise of options - Fair value of options exercised - ) - ) - - - Transfer of expired options - - ) - ) - - Share-based compensation - Net loss for the period - ) ) Unrealized loss on available for sale securities - ) - ) Balance, September 30, 2012 $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated interim financial statements 5 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity (Expressed in Canadian Dollars) Shares Share Capital Equity Reserves Reserve for options Reserve for warrants Total Accumulated Other Comprehensive Loss Accumulated Deficit Total Shareholders’ Equity Balance, March 31, 2013 $ $ $
